UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURUTIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2013 Commission file number 33-37809-NY CASTLE HOLDING CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 77-0121957 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 18 East Sunrise Highway, Suite 311 Freeport, NY 11520 (516)-378-1000 (Address of Principal Executive Offices, Zip Code & Telephone Number) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 15(d) of the Act: Common Stock, $0.0025 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yesx No o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The aggregate market value of the 6,257,401shares of common stock held by non-affiliates of the Registrant (based on the $0.21 last reported price on the OTC Markets) on December 20, 2013 was $1,314,054. As of December 20, 2013, the registrant had 37,629,510 shares of common stock issued and 37,073,010 shares of common stock outstanding, as well as 699,250 Class A Convertible preferred shares issued and outstanding. EXPLANATORY NOTE Castle Holding Corp. ("CHOD") previously voluntarily filed quarterly and annual reports up to and including the quarterly period ended June 30, 2002. Commencing with the accompanying Form 10-K for the annual period ended September 30, 2013, CHOD intends to resume voluntary filings of quarterly and annual reports. 2 Castle Holding Corp. TABLE OF CONTENTS Fiscal Year Ended September 30, 2013 Page No. Part I Item 1. Business 4 Item 1A. Risk Factors 4 Item 2. Properties 4 Item 3. Legal Proceedings 4 Item 4.
